ORIGINAL                                                     11/29/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0559

                                       DA 21-0559
                                                                        FILED
SERGIO VALDEZ SALAS,                                                     NOV 2 9 2021
                                                                       BONMESII
                                                                                  Greenwood
                                                                                        Court
                                                                     Clerk of Supreme
            Plaintiff and Appellant,                                    state of Monta   na




      v.                                                         ORDER

ARBY'S,

            Defendant and Appellee.



      This Court reviews briefs to ensure compliance with Rules Id through 13 of the
Montana Rules of Appellate Procedure. On November 15, 2021, this Court rejected
Appellant Sergio Valdez Salas's opening brief and sent it back for deficiencies. After
reviewing Appellant's revised opening brief filed on November 29, 2021, this Court has
determined that the revised brief does not comply with the Rules and must again be
resubmitted.
      Appellant's revised brief contains five errors, three of which are content errors
under M. R. App. P. 12(1). First, (1) Appellant's revised brief does not adhere to the
organizational requireinents articulated in M. R. App. P. 12(1)(b)-(h), which specifies
that an opening brief must contain seven separate sections in the following order: an
"issue for review," followed by a "statement of the case," followed by a "statement of the
facts," followed by the relevant "standard[s] of review," followed by a "summary of the
argument" section, followed by the "argument" section, and ending with a "short
conclusion stating the precise relief sought." Both Appellant's initial opening brief and
revised opening brief fail to include any of these seven sections, which should be
separated by disfinct headers within the brief. Second, (2) upon revising his brief to
include a "statement of facts" section, we further request that Appellant's fact section
include citations to specific pages in the record/pages in the appendix, pursuant to M. R.
App. P. 12(1)(d). Appellant's revised brief states only that "[d]ocuments [from the
record] are attached as exhibits A through G[,]" which fails to meet this requirement.
Third, (3) pursuant to M. R. App. P. 12(1)(a) and 12(1)(i), we request that Appellant
include two separate tables of contents—one for his brief and one for the appendix to his
brief—and request that these tables be placed at the beginning of Appellant's -brief and
Appelfant's appendix, respectively.      Appellant's most recent submission incorrectly
provides a single, joint table of contents for both his brief and its appendix, and this table
is located at the end of Appellant's appendix. For Appellant's reference in making these
corrections, the full text of M. R. App. P. 12(1)(a)-(i) reads as follows:


       (1) Brief of the appellant. The brief of the appellant shall contain under
       appropriate headings and in the order here indicated:

       (a) A table of contents, with page references, and a table of cases
       (alphabetically arranged), statutes and other authorities cited, with
       references to the pages of the brief where they are cited;

       (b) A statement of the issues presented for review. Parties are encouraged
       to limit the number of issues to 4 or fewer;

       (c) A statement of the case. The statement shall first indicate briefly the
       nature of the case and its procedural disposition in the court below. Only
       that procedural background which is relevant to the issue or issues raised
       shall be included in the statement of the case;

       (d) A statement of the facts relevant to the issues presented for review, with
       references to the pages or the parts of the record at which material facts
       appear;

       (e) A statement of the standard of review as to each issue raised, together
       with a citation of authority;

       (f) A summary of the argument. The summary shall contain a succinct,
       clear, and accurate statement of the arguments made in the body of the brief
       and not be a mere repetition of the argument headings;

       (g) An argument. The argument shall contain the contentions of the
       appellant with respect to the issues presented, and the reasons therefor, with
       citations to the authorities, statutes, and pages of the record relied on;

       (h) A short conclusion stating the precise relief sought; and
      (i) An appendix that includes the relevant judgment, order(s), findings of
      fact, conclusions of law, jury instruction(s), ruling(s), or decision(s) from
      which the appeal is taken together with any written memorandum or
      rationale of the court, and those pages of the transcript containing any oral
      ruling in support. This appendix shall include a table of contents and plain
      paper tabs and may be a separately-bound document if the volume of the
      required attachments makes this necessary.

      Fourth, (4) Appellant's revised submission fails to provide this Court with a
certificate of service indicating that opposing counsel was served with the revised brief,
in violation of M. R. App. P. 10(4). M. R. App. P. 10(4) requires that all briefs be
accompanied by a "certificate of service in the fonn of a statement of the date and
manner of service and of the names and addresses of the persons served, certified by the
person who made service."
       Fifth, (5) Appellant provided this Court with a single hard copy of his revised brief
rather than the required seven copies under M. R. App. P. 13.
Therefore,
       IT IS ORDERED that the referenced brief is again rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order,
Appellant shall file seven copies of a revised brief containing the changes ordered herein
with the Clerk of this Court, that Appellant shall serve one copy of this revised brief on
each counsel of record, and that Appellant shall file with the Clerk of this Court a signed
certificate of service showing the date service was made and the names of the persons
served.
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 29th day of November, 2021.
                                                         For the Court,
Justice